Sheplet, C. J.
— The plaintiff seeks discovery and relief, by the correction of alleged mistakes, made in conveyances of the west half of a lot of land numbered twenty, in the third range, in the town of Cambridge.
A demurrer to the bill has been filed by the defendant Rogers.
It appears, that Ephraim Watson conveyed the land to Calvin Copeland, who conveyed the same to Foss Hamilton, who conveyed the same to the defendant Rogers. It is alleged, that mistakes were made in these conveyances, by including five acres to be taken from the south end of the lot, which *225James McNally had contracted to purchase, and upon which he had entered, and erected buildings.
Ephraim Watson, it is alleged, has deceased. Calvin Copeland and Foss Hamilton are not made parties. No correction of the alleged mistakes can be made, without proof of their knowledge of them; nor can a correction of their conveyances be made, or their rights be affected, unless they have an opportunity to be heard, by being made parties to the bill.

Demurrer allowed.

Leave to amend was thereupon granted, and the action was continued.